Citation Nr: 1731548	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine.

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to November 1980.  He had subsequent service in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a February 2015 videoconference hearing before the undersigned Veterans' Law Judge, and a transcript of this hearing is of record.

In April 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records, and afford the Veteran a VA medical examination.  The action specified in the April 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the thoracolumbar spine did not have onset in service and was not caused or permanently aggravated by his active military service.  

2.  The Veteran's depression did not have onset in service and was not caused or permanently aggravated by his active military service.

3.  The Veteran currently has no service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative joint disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for entitlement to a total disability evaluation due to individual unemployability (TDIU).  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2016). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24),106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Degenerative Joint Disease

The Veteran is seeking entitlement to service connection for degenerative disc disease of the thoracolumbar spine, which he has related to back injuries incurred during a period of active duty for training (ACDUTRA) in May 2008.

Service treatment records show that the Veteran was treated in May 2008 for a muscle strain affecting the spinae erector muscle, which the Veteran has testified was related to lifting a mortar.  The pain was described as occurring in the upper back/thoracic region between the Veteran's shoulder blades in the left T3-T4 area.  A few days later, the Veteran reported a new injury to the same area of his upper back after slipping while doing his laundry, characterized as upper back strain to the spinae erector and possibly left trapezius muscle.  The Veteran was treated for his muscle strain with rest, ice/heat, light duty, and pain medication.  Service personnel records show that these injuries were determined to occur in the line of duty, but were characterized as temporary in nature.  When seen for follow-up a few days after the initial injuries, the Veteran's strain was described as "resolving".

The Veteran's service treatment records do not show any additional injury to or treatment of the Veteran's upper back during a period of INACDUTRA or ACDUTRA.  However, service treatment records do show that the Veteran claimed to be incapacitated related to a number of health problems, including his back and depression, and was eventually discharged for medical reasons from the National Guard in April 2009.  

Following his period of ACDUTRA in May 2008, the Veteran was treated by a private provider at New River Health be in June 2008 for acute thoracic strain and at VA beginning in August 2008 with complaints of upper back pain.  X-rays taken in September 2008 showed minimal degenerative changes to the thoracic and cervical spine.  A March 2009 MRI of the lumbar spine showed minimal degenerative changes and disc bulging at L5-S1, as well as mild lower level congenital stenosis.  

The Veteran was afforded a VA examination in August 2009.  At that time, the Veteran reported mid thoracic pain, which extended to the lower back and legs.  The Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine with disc space narrowing at L5-S1.  The examiner opined that it is less likely than not this back condition is related to the Veteran's in-service complaints of back pain.  He characterized the Veteran's in-service complaints as acute and "self-limited."  He concluded that the Veteran's degenerative changes were more likely than not wear and tear associated with age-related degeneration.   

In December 2009 the Veteran underwent a medical evaluation in connection with his Social Security disability claim at which he was diagnosed with chronic thoracic and lumbosacral strain.

Private treatment records from 2010 to 2011 note a diagnosis of chronic pain syndrome with regards to the Veteran's complaint of back pain.

A private doctor offered an opinion in January 2011 that the Veteran currently has low back and thoracic spine pain.  He also noted that there is evidence of degenerative disc disease of the thoracolumbar spine, but advised that the Veteran not file a claim for this condition.  He advised instead to file a claim for back sprain or strain related to the injuries the Veteran experienced during his period of ACDUTRA in 2008, as "he clearly has evidence of that."  Although he opined in the Summary section that the Veteran's current thoracolumbar spine problems are a direct result of the injuries he sustained during ACDUTRA, it is unclear what current diagnosed condition he is attributing to the ACDUTRA injuries- the strain/sprain or the degenerative changes or both.  Furthermore, he offered no explanation for his conclusions, and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In April 2015, the Board remanded the Veteran's claim to afford him a new VA examination of his back disability.  The examiner was asked to identify all disabilities of the back or spine and for each condition, opine whether it was at least as likely as not due to his in-service muscle sprain.  

The Veteran was originally scheduled for this examination in May 2016, but this examination was rescheduled because the Veteran's mother was ill.  The Veteran failed to report to the rescheduled examination in March 2017 and at this time, neither the Veteran nor his representative has provided good cause for his failure to report.  

Where entitlement to compensation cannot be granted without a medical examination, and a claimant, without good cause, fails to report to a scheduled examination, the claim shall be rated based on the other evidence of record.  38 C.F.R. § 3.655.  

Unfortunately, based on the evidence currently of record, entitlement to service connection for degenerative joint disease of the thoracolumbar spine or any other disability of the thoracic or lumbar spine cannot currently be granted.

The August 2009 VA examiner concluded that the Veteran's degenerative joint disease of the thoracolumbar spine was more likely than not the result of the normal wear and tear associated with aging, rather than the Veteran's May 2008 injuries, and it appears that even the private physician hired by the Veteran to evaluate his claims agrees, as he advised the Veteran not to file a claim for this condition, although the reasoning for this conclusion is admittedly unclear.  In a later section of his January 2010 opinion, he states that the Veteran's thoracolumbar spine condition is at least as likely as not related to his in-service injuries, but fails to clarify whether he is referring to the Veteran's degenerative joint disease or thoracic sprain and does not provide any explanation for his conclusions.  Thus, his opinion, even if the meaning could be deciphered, cannot be afforded any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical opinion that contains only data and conclusions is accorded no weight).  There is no other medical evidence to suggest that the Veteran's degenerative joint disease of the thoracic and lumbar spines is related to service.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's degenerative joint disease of the thoracolumbar spine was caused by the in-service injuries.

As the Veteran has also been diagnosed with thoracic and lumbar spine strain, the Board has also considered whether entitlement to service connection is warranted for these conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence relating to this issue is ambiguous.  The August 2009 VA examiner characterized the Veteran's in-service injury as acute in nature, which weighs against a finding that he has any current condition related to service, as does the contemporaneous medical evidence in the Veteran's service treatment records, which show only a relatively minor muscle injury of the type that would be expected to resolve without any residual symptomatology and which is inconsistent with the type of severe and chronic pain the Veteran currently complains of.

The January 2011 medical opinion obtained by the Veteran appears to conclude that the Veteran has thoracic and lumbar strain are related to his active service, but provides no explanation for this conclusion.  As the Board noted above, a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

This lack of rationale is particularly problematic with regards to the issue of a lumbar spine disability, as there is no evidence of any injury to the lumbar area in service, merely the thoracic area.  However, while the Veteran did suffer from strain of the spinae erector muscle in service, the relationship between this injury and any current thoracic spine condition is not as straightforward as the Veteran suggests.  As the Board has noted above, nothing in the Veteran's service treatment records suggests that his in-service muscle strain was a permanent injury.  In-service line of duty determinations characterized the condition as temporary, and the August 2009 VA examiner concluded it was an acute condition.  Furthermore, the Veteran worked for many years as a mechanic, a job that required frequent heavy lifting and reaching overhead, and has a history of right rotator cuff tear, status-post surgical repair.  The relationship between this history and any current thoracic strain has not been addressed by any medical professional.  

The Board notes that a new VA examination was scheduled for the Veteran in an attempt to address the confusion regarding his various back conditions and their probable etiology.  Unfortunately, the Veteran failed to report for this examination without providing good cause.  Additionally, he not submitted any medical evidence that would clarify the confusing and somewhat contradictory statements of the January 2011 private medical opinion nor provided a rationale to support that examiner's conclusions.  The Veteran is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that he cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board acknowledges the apparent sincerity of the Veteran's belief that his current thoracolumbar spine problems are related to service, but he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has degenerative joint disease due to his upper back strain in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for degenerative joint disease of the thoracolumbar spine, as well as for thoracic or lumbar sprain, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Major Depressive Disorder

The Veteran is also seeking entitlement to service connection for a major depressive disorder, which he has claimed is secondary to his thoracolumbar degenerative disc disease.

Because service connection for degenerative joint disease of the thoracolumbar spine has been denied, service connection cannot be granted for depression secondary to this disability.  Additionally, there is no evidence that the Veteran's depression, or any other psychiatric disability, had onset during a period of active service or that it is related to an event in service.  Accordingly, service connection for major depressive disorder must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran in this case has no service connected disabilities.  Accordingly, there is no basis to grant TDIU.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016). 

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed condition.  The Veteran was scheduled for a new VA examination to address additional evidence submitted, but failed to report.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

Entitlement to service connection for degenerative joint disease of the thoracolumbar spine is denied.

Entitlement to service connection for major depressive disorder is denied.

Entitlement to individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


